DETAILED ACTION
The action is responsive to the Application filed on 10/14/2021. Claims 1-20 are pending in the case. Claims 1, 13, 14 and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "display module configured to display/receiving/acquiring" and "drag module configured to receive" in claims 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The scope of the claims are indefinite because the specification does not clearly disclose/link the corresponding structure for achieving the recited function in each of the following means plus function claim limitations: "display module configured to display/receiving/acquiring" and "drag module configured to receive".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 13, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mays, III et al. (US 20150182856 A1, hereinafter Mays, III) in view of Wei (US 20190091574 A1) in further view of Fujioka et al. (US 20140221094 A1, hereinafter Fujioka).

As to claim 1, Mays, III discloses a location adjustment method comprising: 
displaying a virtual environment picture acquired from a virtual environment, a control being displayed at a first location on the virtual environment picture (“Aspects of the present invention allow a touch screen device to operate as a gamepad for a video game played on that same device (e.g., a phone or a tablet),” Mays, III paragraph 0026; “In another alternative, the video game code is executed on tablet 212 and displayed through tablet 212 along with a virtual control interface,” Mays, III paragraph 0052; “As mentioned, a touch screen device could execute game code and display a video game image through the touch screen along with the virtual control interface that controls the game… For the sake of simplicity, the video game image is not shown in the examples of virtual control interfaces provided herein,” Mays, III paragraph 0084; “In one aspect, the virtual control interface may be selected for a particular game title,” Mays, III paragraph 0032; Mays, III Figure 9 940, 942, 944 racing game controls); 
receiving a location adjustment operation triggered on the control ("Turning now to FIG. 14, customization of a virtual control 1300 is illustrated. The virtual stick control 1320 can be moved within the right zone 1310 by dragging 1425 from its previous location. In one aspect, the virtual stick control 1320 is tapped first to activate a relocation mode and then dragged to his desired location," Mays, III paragraph 0110); 
displaying the control in an editing state ("Turning now to FIG. 14, customization of a virtual control 1300 is illustrated. The virtual stick control 1320 can be moved within the right zone 1310 by dragging 1425 from its previous location. In one aspect, the virtual stick control 1320 is tapped first to activate a relocation mode and then dragged to his desired location," Mays paragraph, III 0110, a relocation mode is activated (i.e., an editing state) and the control is displayed in the editing state so it can be moved by the user); 
receiving a drag operation on the control in the editing state where the temporary entry control is dragged from the first location to a second location ("Turning now to FIG. 14, customization of a virtual control 1300 is illustrated. The virtual stick control 1320 can be moved within the right zone 1310 by dragging 1425 from its previous location. In one aspect, the virtual stick control 1320 is tapped first to activate a relocation mode and then dragged to his desired location," Mays paragraph 0110); and 
displaying the temporary entry control at the second location on the virtual environment picture in response to the drag operation ("Turning now to FIG. 14, customization of a virtual control 1300 is illustrated. The virtual stick control 1320 can be moved within the right zone 1310 by dragging 1425 from its previous location. In one aspect, the virtual stick control 1320 is tapped first to activate a relocation mode and then dragged to his desired location," Mays, III paragraph 0110; Mays, III Figure 14 1425, 1320).
However Mays, III does not appear to explicitly disclose:
a temporary entry control; and
displaying function prompt information on the virtual environment picture when the temporary entry control is displayed for a first time, the function prompt information being configured for prompting that the temporary entry control has a location customization function.
Wei teaches a temporary entry control (“When detecting a preset interaction object exists within a preset distance from the virtual character in the game scene, the operation assisting object is configured to be a temporary interaction control. Specifically, it may be detected whether a preset interactive object exists within a preset distance from the virtual character, or detected whether the virtual character moves in an interaction area of the preset interaction object. The preset interaction object may be props (for example, weapons, ammunition, food, or other supplies), doors, windows, NPCs, and the like. When detecting a preset interaction object exists within a preset distance from the virtual character in the game scene, or detecting the virtual character moves in an interaction area of the preset interaction object, the operation assisting object is configured to be a temporary interaction control,” Wei paragraph 0057).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mays, III to use temporary entry controls as part of the virtual control interface as taught by Wei. One would have been motivated to make such a combination so that Mays, III’s screen reconfiguration method could be used with more kinds of controls and more kinds of games, thus resulting in greater utility for the finished product.
However neither Mays, III nor Wei appear to explicitly disclose:
displaying function prompt information on the virtual environment picture when the temporary entry control is displayed for a first time, the function prompt information being configured for prompting that the temporary entry control has a location customization function.
Fujioka teaches:
displaying function prompt information on the virtual environment picture when the temporary entry control is displayed for a first time, the function prompt information being configured for prompting that the temporary entry control has a location customization function ("The selection operation of the customization mode is performed in the basic menu screen displayed on one of the display units 11 and 21. That is, if a predetermined button in the operation member 22 (e.g. start button 221) is pressed, one screen of the display units 11 and 21 returns to the basic menu screen, thereby the customization mode and the like is selectable. Also, an icon for shifting to the customization mode may be positioned and displayed so as to be possible to be operated," Fujioka paragraph 0081, prompt is displayed as part of the virtual controls and displayed at all times).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mays, III to display prompt information for prompting about a location customization function as taught by Fujioka. One would have been motivated to make such a combination so that entry into Mays, III’s screen reconfiguration mode is more obvious to the user thus resulting in greater ease of use.

As to claim 3, Mays, III as modified by Wei and Fujioka further discloses the method according to claim 2, wherein the displaying the temporary entry control in the editing state further comprises: 
acquiring configuration information of the temporary entry control (“When detecting a preset interaction object exists within a preset distance from the virtual character in the game scene, the operation assisting object is configured to be a temporary interaction control. Specifically, it may be detected whether a preset interactive object exists within a preset distance from the virtual character, or detected whether the virtual character moves in an interaction area of the preset interaction object. The preset interaction object may be props (for example, weapons, ammunition, food, or other supplies), doors, windows, NPCs, and the like. When detecting a preset interaction object exists within a preset distance from the virtual character in the game scene, or detecting the virtual character moves in an interaction area of the preset interaction object, the operation assisting object is configured to be a temporary interaction control,” Wei paragraph 0057, temporary entry control is configured to be displayed when the user’s avatar is within a preset distance of an in-game object); and 
displaying the temporary entry control in the editing state when the configuration information indicates that the temporary entry control is an entry control for a temporary operational activity, wherein the temporary operational activity is an operational activity organized for a virtual object in the virtual environment (“When detecting a preset interaction object exists within a preset distance from the virtual character in the game scene, the operation assisting object is configured to be a temporary interaction control. Specifically, it may be detected whether a preset interactive object exists within a preset distance from the virtual character, or detected whether the virtual character moves in an interaction area of the preset interaction object. The preset interaction object may be props (for example, weapons, ammunition, food, or other supplies), doors, windows, NPCs, and the like. When detecting a preset interaction object exists within a preset distance from the virtual character in the game scene, or detecting the virtual character moves in an interaction area of the preset interaction object, the operation assisting object is configured to be a temporary interaction control,” Wei paragraph 0057; “The preset operation may be a pickup operation. For example, the preset interaction object is props (for example, weapons, ammunition, food, or other supplies). When detecting the interaction triggering operation, the virtual character is controlled to pick up a preset interaction object (e.g., pick up a weapon),” Wei paragraph 0065, temporary entry control for picking up a virtual object is configured to be displayed when the user’s avatar is within a preset distance of the object).

As to claim 5, Mays, III as modified by Wei and Fujioka further discloses the method according to claim 1, further comprising: 
determining, in response to the location adjustment operation, that the temporary entry control is displayed for the first time; and displaying state prompt information that is configured for prompting that the temporary entry control is in the editing state (“The player profile data store 344 may also store a usage history for the individual player. A player's history of purchasing games, virtual control interfaces, sampling games, or playing games through a game service that does not require the purchase of the games may be stored. A record of a player's favorite virtual control interfaces for various games may be tracked,” Mays, III paragraph 0068; Fujioka Figure 4 “Panel Arrangement” label).

As to claim 13, it is substantially similar to claim 1 and is therefore rejected using the same rationale as above.

As to claim 14, Mays, III discloses a location adjustment apparatus for a control in an application, the apparatus comprising:
a display module, configured to display a virtual environment picture acquired from a virtual environment, and configured to display a control at a first location on the virtual environment picture (“Aspects of the present invention allow a touch screen device to operate as a gamepad for a video game played on that same device (e.g., a phone or a tablet),” Mays, III paragraph 0026; “In another alternative, the video game code is executed on tablet 212 and displayed through tablet 212 along with a virtual control interface,” Mays, III paragraph 0052; “As mentioned, a touch screen device could execute game code and display a video game image through the touch screen along with the virtual control interface that controls the game… For the sake of simplicity, the video game image is not shown in the examples of virtual control interfaces provided herein,” Mays, III paragraph 0084; “In one aspect, the virtual control interface may be selected for a particular game title,” Mays, III paragraph 0032; Mays, III Figure 9 940, 942, 944 racing game controls), further wherein the display module is configured to receive a location adjustment operation triggered on the temporary entry control and to display the temporary entry control in an editing state ("Turning now to FIG. 14, customization of a virtual control 1300 is illustrated. The virtual stick control 1320 can be moved within the right zone 1310 by dragging 1425 from its previous location. In one aspect, the virtual stick control 1320 is tapped first to activate a relocation mode and then dragged to his desired location," Mays paragraph, III 0110, a relocation mode is activated (i.e., an editing state) and the control is displayed in the editing state so it can be moved by the user); and
a drag module configured to receive a drag operation on the temporary entry control in the editing state, and configured to drag the temporary entry control from the first location to a second location ("Turning now to FIG. 14, customization of a virtual control 1300 is illustrated. The virtual stick control 1320 can be moved within the right zone 1310 by dragging 1425 from its previous location. In one aspect, the virtual stick control 1320 is tapped first to activate a relocation mode and then dragged to his desired location," Mays paragraph 0110); and 
wherein the display module is further configured to display the temporary entry control at the second location on the virtual environment picture in response to the drag operation ending at the second location ("Turning now to FIG. 14, customization of a virtual control 1300 is illustrated. The virtual stick control 1320 can be moved within the right zone 1310 by dragging 1425 from its previous location. In one aspect, the virtual stick control 1320 is tapped first to activate a relocation mode and then dragged to his desired location," Mays, III paragraph 0110; Mays, III Figure 14 1425, 1320).
However Mays, III does not appear to explicitly disclose:
a temporary entry control;
wherein the display module is further configured to display function prompt information on the virtual environment picture when the temporary entry control is displayed for a first time, wherein the function prompt information is configured for prompting that the temporary entry control has a location customization function.
Wei teaches a temporary entry control (“When detecting a preset interaction object exists within a preset distance from the virtual character in the game scene, the operation assisting object is configured to be a temporary interaction control. Specifically, it may be detected whether a preset interactive object exists within a preset distance from the virtual character, or detected whether the virtual character moves in an interaction area of the preset interaction object. The preset interaction object may be props (for example, weapons, ammunition, food, or other supplies), doors, windows, NPCs, and the like. When detecting a preset interaction object exists within a preset distance from the virtual character in the game scene, or detecting the virtual character moves in an interaction area of the preset interaction object, the operation assisting object is configured to be a temporary interaction control,” Wei paragraph 0057).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mays, III to use temporary entry controls as part of the virtual control interface as taught by Wei. One would have been motivated to make such a combination so that Mays, III’s screen reconfiguration method could be used with more kinds of controls and more kinds of games, thus resulting in greater utility for the finished product.
However neither Mays, III nor Wei appear to explicitly disclose:
wherein the display module is further configured to display function prompt information on the virtual environment picture when the temporary entry control is displayed for a first time, wherein the function prompt information is configured for prompting that the temporary entry control has a location customization function.
Fujioka teaches:
wherein the display module is further configured to display function prompt information on the virtual environment picture when the temporary entry control is displayed for a first time, wherein the function prompt information is configured for prompting that the temporary entry control has a location customization function ("The selection operation of the customization mode is performed in the basic menu screen displayed on one of the display units 11 and 21. That is, if a predetermined button in the operation member 22 (e.g. start button 221) is pressed, one screen of the display units 11 and 21 returns to the basic menu screen, thereby the customization mode and the like is selectable. Also, an icon for shifting to the customization mode may be positioned and displayed so as to be possible to be operated," Fujioka paragraph 0081, prompt is displayed as part of the virtual controls and displayed at all times).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mays, III to display prompt information for prompting about a location customization function as taught by Fujioka. One would have been motivated to make such a combination so that entry into Mays, III’s screen reconfiguration mode is more obvious to the user thus resulting in greater ease of use.

As to claim 16, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 17, Mays, III discloses a non-transitory computer-readable storage medium, storing at least one instruction or program that is configured to be loaded and executed by a processor to implement the location adjustment method comprising:
displaying a virtual environment picture acquired from a virtual environment, a control being displayed at a first location on the virtual environment picture (“Aspects of the present invention allow a touch screen device to operate as a gamepad for a video game played on that same device (e.g., a phone or a tablet),” Mays, III paragraph 0026; “In another alternative, the video game code is executed on tablet 212 and displayed through tablet 212 along with a virtual control interface,” Mays, III paragraph 0052; “As mentioned, a touch screen device could execute game code and display a video game image through the touch screen along with the virtual control interface that controls the game… For the sake of simplicity, the video game image is not shown in the examples of virtual control interfaces provided herein,” Mays, III paragraph 0084; “In one aspect, the virtual control interface may be selected for a particular game title,” Mays, III paragraph 0032; Mays, III Figure 9 940, 942, 944 racing game controls); 
receiving a location adjustment operation triggered on the control ("Turning now to FIG. 14, customization of a virtual control 1300 is illustrated. The virtual stick control 1320 can be moved within the right zone 1310 by dragging 1425 from its previous location. In one aspect, the virtual stick control 1320 is tapped first to activate a relocation mode and then dragged to his desired location," Mays, III paragraph 0110); 
displaying the control in an editing state ("Turning now to FIG. 14, customization of a virtual control 1300 is illustrated. The virtual stick control 1320 can be moved within the right zone 1310 by dragging 1425 from its previous location. In one aspect, the virtual stick control 1320 is tapped first to activate a relocation mode and then dragged to his desired location," Mays paragraph, III 0110, a relocation mode is activated (i.e., an editing state) and the control is displayed in the editing state so it can be moved by the user); 
receiving a drag operation on the control in the editing state where the temporary entry control is dragged from the first location to a second location ("Turning now to FIG. 14, customization of a virtual control 1300 is illustrated. The virtual stick control 1320 can be moved within the right zone 1310 by dragging 1425 from its previous location. In one aspect, the virtual stick control 1320 is tapped first to activate a relocation mode and then dragged to his desired location," Mays paragraph 0110); and 
displaying the temporary entry control at the second location on the virtual environment picture in response to the drag operation ("Turning now to FIG. 14, customization of a virtual control 1300 is illustrated. The virtual stick control 1320 can be moved within the right zone 1310 by dragging 1425 from its previous location. In one aspect, the virtual stick control 1320 is tapped first to activate a relocation mode and then dragged to his desired location," Mays, III paragraph 0110; Mays, III Figure 14 1425, 1320).
However Mays, III does not appear to explicitly disclose:
a temporary entry control; and
displaying function prompt information on the virtual environment picture when the temporary entry control is displayed for a first time, the function prompt information being configured for prompting that the temporary entry control has a location customization function.
Wei teaches a temporary entry control (“When detecting a preset interaction object exists within a preset distance from the virtual character in the game scene, the operation assisting object is configured to be a temporary interaction control. Specifically, it may be detected whether a preset interactive object exists within a preset distance from the virtual character, or detected whether the virtual character moves in an interaction area of the preset interaction object. The preset interaction object may be props (for example, weapons, ammunition, food, or other supplies), doors, windows, NPCs, and the like. When detecting a preset interaction object exists within a preset distance from the virtual character in the game scene, or detecting the virtual character moves in an interaction area of the preset interaction object, the operation assisting object is configured to be a temporary interaction control,” Wei paragraph 0057).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Mays, III to use temporary entry controls as part of the virtual control interface as taught by Wei. One would have been motivated to make such a combination so that Mays, III’s screen reconfiguration method could be used with more kinds of controls and more kinds of games, thus resulting in greater utility for the finished product.
However neither Mays, III nor Wei appear to explicitly disclose:
displaying function prompt information on the virtual environment picture when the temporary entry control is displayed for a first time, the function prompt information being configured for prompting that the temporary entry control has a location customization function.
Fujioka teaches:
displaying function prompt information on the virtual environment picture when the temporary entry control is displayed for a first time, the function prompt information being configured for prompting that the temporary entry control has a location customization function ("The selection operation of the customization mode is performed in the basic menu screen displayed on one of the display units 11 and 21. That is, if a predetermined button in the operation member 22 (e.g. start button 221) is pressed, one screen of the display units 11 and 21 returns to the basic menu screen, thereby the customization mode and the like is selectable. Also, an icon for shifting to the customization mode may be positioned and displayed so as to be possible to be operated," Fujioka paragraph 0081, prompt is displayed as part of the virtual controls and displayed at all times).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Mays, III to display prompt information for prompting about a location customization function as taught by Fujioka. One would have been motivated to make such a combination so that entry into Mays, III’s screen reconfiguration mode is more obvious to the user thus resulting in greater ease of use.

As to claim 19, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mays, III et al. (US 20150182856 A1, hereinafter Mays, III) in view of Wei (US 20190091574 A1) in further view of Fujioka et al. (US 20140221094 A1, hereinafter Fujioka) in further view of Goyal (US 20200159723 A1).

As to claim 2, Mays, III as modified by Wei and Fujioka further discloses the method according to claim 1, wherein the receiving a location adjustment operation, and the displaying the temporary entry control in an editing state further comprises: 
receiving the location adjustment operation and acquiring historical running information (“The player profile data store 344 may also store a usage history for the individual player. A player's history of purchasing games, virtual control interfaces, sampling games, or playing games through a game service that does not require the purchase of the games may be stored. A record of a player's favorite virtual control interfaces for various games may be tracked,” Mays, III paragraph 0068). 
However neither Mays, III nor Wei nor Fujioka appear to explicitly disclose displaying the temporary entry control in the editing state when the historical running information indicates that the temporary entry control is displayed for the first time.
Goyal teaches entering an editing state when the historical running information indicates that the UI is displayed for the first time ("For example, based on a selected template from the graphics templates 938 and/or the associated graphics library rendered by the renderer 924, the reconstructor 926 is configured to generate the custom user interface 942... In some embodiments, the first time the application is run (or the first time a particular user operates the application) the graphics reconstructor 926 can prompt the user for the templates," Goyal paragraph 0259, automatically entering a UI editing state in response to displaying an app UI for the first time (i.e., also when the UI’s controls are displayed for the first time).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mays, III to automatically enter a UI editing mode when a control is displayed for the first time as taught by Goyal. One would have been motivated to make such a combination to improve the visibility and reduce the steps of Mays, III’s reconfiguration mode by automatically entering the mode.

As to claim 15, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mays, III et al. (US 20150182856 A1, hereinafter Mays, III) in view of Wei (US 20190091574 A1) in further view of Fujioka et al. (US 20140221094 A1, hereinafter Fujioka) in further view of Kim et al. (US 20130154978 A1, hereinafter Kim).

As to claim 4, Mays, III as modified by Wei and Fujioka discloses the method according to claim 1, however neither Mays, III nor Wei nor Fujioka appear to explicitly disclose a limitation wherein the displaying of the temporary entry control in the editing state comprises: 
switching a first filling element of the temporary entry control to a second filling element, the second filling element being configured for indicating that the temporary entry control is in the editing state.
Kim teaches a limitation wherein the displaying of an icon in the editing state comprises: 
switching a first filling element of an icon to a second filling element, the second filling element being configured for indicating that the temporary entry control is in the editing state ("the controller 110 may perform the editing mode for changing the location of the icon. When the editing mode is triggered, the controller 110 may change the specific icon 20 into a floating state as shown in an example screen view identified by reference number 420 and highlight the specific icon 20 to notify the user that the editing mode is executed," Kim paragraph 0039).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mays, III to change the filling of controls to indicate an editing state as taught by Kim. One would have been motivated to make such a combination to make it more obvious to the user when editing mode has been entered, thus reducing the chances of a user accidentally moving control elements and thus reducing user frustration.

As to claim 18, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mays, III et al. (US 20150182856 A1, hereinafter Mays, III) in view of Wei (US 20190091574 A1) in further view of Fujioka et al. (US 20140221094 A1, hereinafter Fujioka) in further view of Karunamuni et al. (US 20200142548 A1, hereinafter Karunamuni).

As to claim 6, Mays, III as modified by Wei and Fujioka further discloses the method according to claim 1, further comprising: 
determining, in response to the location adjustment operation, that the temporary entry control is displayed for the first time (“The player profile data store 344 may also store a usage history for the individual player. A player's history of purchasing games, virtual control interfaces, sampling games, or playing games through a game service that does not require the purchase of the games may be stored. A record of a player's favorite virtual control interfaces for various games may be tracked,” Mays, III paragraph 0068, determining if app and thus UI controls are displayed for the first time).
However neither Mays, III nor Wei nor Fujioka appear to explicitly disclose controlling a vibrator to perform a vibration action for prompting that the temporary entry control is in the editing state.
Karunamuni teaches controlling a vibrator to perform a vibration action for prompting that an icon is in the editing state ("FIGS. 5A48-5A49 illustrate that, if contact 5110 is maintained with less than a threshold amount of movement (e.g., kept substantially stationary) after the input threshold is met, for another threshold amount of time (e.g., T0, the device activates the user interface reconfiguration mode without requiring movement of contact 5110. As shown in FIG. 5A48, before the input by contact 5110 meets the extended duration threshold (e.g., T(I)+Tth), the user interface is kept in the same state as that shown in FIG. 5A47. As shown in FIG. 5A49, in response to detecting that the extended duration threshold is met by the input, the device generates a non-visual output (e.g., a tactile output (e.g., tactile output 5140)) and animates the applications icons, to indicate that the extended duration threshold for entering the user interface reconfiguration mode has been met, and that the device has entered the user interface reconfiguration mode," Karunamuni paragraph 0273).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mays, III to use haptic feedback to indicate an editing state as taught by Karunamuni. One would have been motivated to make such a combination to make it more obvious to the user when editing mode has been entered, thus reducing the chances of a user accidentally moving control elements and thus reducing user frustration.

Claims 7, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mays, III et al. (US 20150182856 A1, hereinafter Mays, III) in view of Wei (US 20190091574 A1) in further view of Fujioka et al. (US 20140221094 A1, hereinafter Fujioka) in further view of Ge (US 20210008450 A1) in further view of Joskowicz et al. (US 5669006, hereinafter Joskowicz).

As to claim 7, Mays, III as modified by Wei and Fujioka further discloses the method according to claim 1, however neither Mays, III nor Wei nor Fujioka appear to explicitly disclose a limitation wherein the displaying the temporary entry control at the second location further comprises: 
acquiring layout information at the second location in response to that the drag operation; 
acquiring, when the layout information indicates that there is another control at the second location, a first priority of the temporary entry control and a second priority of the another control; and 
displaying the temporary entry control superimposed on the another control at the second location when the first priority is higher than the second priority.
Ge teaches a limitation wherein the displaying a control at the second location further comprises: 
acquiring layout information at the second location ("After the overlap region is obtained, the overlap region is determined based on different game parameters. Since the use frequencies of the users for different controls are different under different game parameters, the priority of the game controls can be determined according to the current game parameters, and the overlap region is assigned to the higher priority controls, thereby achieving the purpose of reducing the misoperation of the controls," Ge paragraph 0042); and
acquiring, when the layout information indicates that there is another control at the second location, a first priority of the control and a second priority of the another control ("After the overlap region is obtained, the overlap region is determined based on different game parameters. Since the use frequencies of the users for different controls are different under different game parameters, the priority of the game controls can be determined according to the current game parameters, and the overlap region is assigned to the higher priority controls, thereby achieving the purpose of reducing the misoperation of the controls," Ge paragraph 0042).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mays, III to determine the command priorities of overlapping controls as taught by Ge. One would have been motivated to make such a combination so that user activation of a region of two overlapping controls could be disambiguated in a way that activates the control the user is more likely to use, thus resulting in less user frustration.
However neither Mays, III nor Wei nor Fujioka nor Ge appear to explicitly disclose displaying the temporary entry control superimposed on the another control at the second location when the first priority is higher than the second priority.
Joskowicz teaches displaying the control superimposed on the another control at the second location when the first priority is higher than the second priority ("Conflicts among the Z-order constraints may be resolved according to their priorities; e.g., if a button and a text episode overlap, the button should still be fully visible," Joskowicz column 4 lines 22-24).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mays, III to use control priorities to superimpose controls as taught by Joskowicz. One would have been motivated to make such a combination so that the user can visually see which control will have priority thus resulting in greater ease of use for the user.

As to claim 11, Mays, III as modified by Wei, Fujioka, Ge and Joskowicz further discloses the method according to claim 7, further comprising: 
displaying the function prompt information on the virtual environment picture when there is an overlapping region between a first region of the temporary entry control and a second region of another control, the first region being a display region of the temporary entry control on the virtual environment picture, and the second region being a display region of the another control on the virtual environment picture ("After the overlap region is obtained, the overlap region is determined based on different game parameters. Since the use frequencies of the users for different controls are different under different game parameters, the priority of the game controls can be determined according to the current game parameters, and the overlap region is assigned to the higher priority controls, thereby achieving the purpose of reducing the misoperation of the controls," Ge paragraph 0042; "The selection operation of the customization mode is performed in the basic menu screen displayed on one of the display units 11 and 21. That is, if a predetermined button in the operation member 22 (e.g. start button 221) is pressed, one screen of the display units 11 and 21 returns to the basic menu screen, thereby the customization mode and the like is selectable. Also, an icon for shifting to the customization mode may be positioned and displayed so as to be possible to be operated," Fujioka paragraph 0081, prompt is displayed as part of the virtual controls and displayed at all times (i.e., including when controls overlap)).

As to claim 20, it is substantially similar to claim 7 and is therefore rejected using the same rationale as above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mays, III et al. (US 20150182856 A1, hereinafter Mays, III) in view of Wei (US 20190091574 A1) in further view of Fujioka et al. (US 20140221094 A1, hereinafter Fujioka) in further view of Lee (US 20130174069 A1).

As to claim 8, Mays, III as modified by Wei and Fujioka discloses the method according to claim 1, however neither Mays, III nor Wei nor Fujioka appears to explicitly disclose a limitation wherein the drag operation of the temporary entry control from the first location to a second location further comprises: 
dragging the temporary entry control from the first location toward the second location; 
determining, when there is another temporary entry control at the second location, that a first boundary of the temporary entry control is in contact with a second boundary of the another temporary entry control; 
acquiring identification information of the another temporary entry control in response to that a contact duration between the first boundary and the second boundary is greater than a duration threshold; 
switching a state of the another temporary entry control to the editing state when the identification information indicates that the another temporary entry control is a specified type of control; and 
resuming responding to the drag operation on the temporary entry control, to control the another temporary entry control to move in a drag direction of the temporary entry control until the temporary entry control is moved to the second location, the temporary entry control and the another temporary entry control maintaining a positional relationship of being in contact with each other in a drag process.
Lee teaches a limitation wherein the drag operation of an icon from the first location to a second location further comprises: 
dragging an icon from the first location toward the second location ("In contrast, if it is determined in step 203 that the selected icon is dragged to the region of the another icon, the portable terminal proceeds to step 205 and determines whether the user touch stays at the region of the another icon for a constant time or longer. For example, the portable terminal determines whether the user stays for a preset threshold time or longer in a state in which the user drags the icon ‘Stocks’ to the region at which the icon ‘YouTube’ has been displayed as illustrated in FIG. 3B," Lee paragraph 0051); 
determining, when there is another icon at the second location, that a first boundary of the icon is in contact with a second boundary of the another icon ("In contrast, if it is determined in step 203 that the selected icon is dragged to the region of the another icon, the portable terminal proceeds to step 205 and determines whether the user touch stays at the region of the another icon for a constant time or longer. For example, the portable terminal determines whether the user stays for a preset threshold time or longer in a state in which the user drags the icon ‘Stocks’ to the region at which the icon ‘YouTube’ has been displayed as illustrated in FIG. 3B," Lee paragraph 0051); 
acquiring identification information of the another icon in response to that a contact duration between the first boundary and the second boundary is greater than a duration threshold ("In contrast, if it is determined in step 203 that the selected icon is dragged to the region of the another icon, the portable terminal proceeds to step 205 and determines whether the user touch stays at the region of the another icon for a constant time or longer. For example, the portable terminal determines whether the user stays for a preset threshold time or longer in a state in which the user drags the icon ‘Stocks’ to the region at which the icon ‘YouTube’ has been displayed as illustrated in FIG. 3B," Lee paragraph 0051); 
switching a state of the another icon to the editing state when the identification information indicates that the another icon is a specified type of control ("In contrast, if it is determined in step 205 that the user touch stays at the region of the another icon for the constant time or longer, the portable terminal proceeds to step 207 and decides the another icon as an additional selection icon," Lee paragraph 0052; Lee Figure 3A, Lee Figure 3B, Lee Figure 3C, icon of type is overlapped is now selected to be moved (i.e., the another icon is in the editing state) along with the first icon); and 
resuming responding to the drag operation on the icon, to control the another icon to move in a drag direction of the icon until the icon is moved to the second location, the icon and the another icon maintaining a positional relationship of being in contact with each other in a drag process (Lee Figure 3A, Lee Figure 3B, Lee Figure 3C, both icons maintain an overlapping positional relationship while being dragged).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mays, III to allow the movement of multiple controls in the same drag and drop operation as taught by Lee. One would have been motivated to make such a combination so that the user could reduce the number of steps needed when relocating more than one control, thus resulting in greater ease of use for the user.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mays, III et al. (US 20150182856 A1, hereinafter Mays, III) in view of Wei (US 20190091574 A1) in further view of Fujioka et al. (US 20140221094 A1, hereinafter Fujioka) in further view of Lee (US 20130174069 A1) in further view of Jensen-Pistorius et al. (US 20080244423 A1, hereinafter Jensen-Pistorius).

As to claim 9, Mays, III as modified by Wei, Fujioka and Lee discloses the method according to claim 8, however neither Wei nor Fujioka nor Lee appear to explicitly disclose a limitation wherein the method further comprises: 
displaying, in response to that the drag operation, the another temporary entry control at a third location that is spaced from the second location by a specified distance.
Jensen-Pistorius teaches a limitation wherein the method further comprises: 
displaying, in response to that the drag operation, the another control at a third location that is spaced from the second location by a specified distance (“Example embodiments may include the separation and spacing of the various UI elements grouped into the container using one or more separation values. These separation values may be defined in terms of metrics (e.g., units) including pixels, characters, or various relative percentage values. For example, the separation between two UI elements may be defined as a 3 pixel (PX) separation, a 20 PX separation, a 35 PX separation, or some other suitable separation value. In some cases, an editing window is provided as part of a development environment implementing a declarative programming regime, such that a user (e.g., a software developer) may drag and drop multiple UI elements into a container (e.g., forming a melting group), and the separation values may be automatically associated with the UI elements,” Jensen-Pistorius paragraph 0028, UI controls that are dragged a placed a certain pixel distance apart).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mays, III to space out the elements of the multi-element drag as taught by Jensen-Pistorius. One would have been motivated to make such a combination so that the visibility of controls dragged through a multi-control drag could be improved without the user needing to further manually move elements that were in the drag, thus reducing steps for the user and resulting in greater ease of use.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mays, III et al. (US 20150182856 A1, hereinafter Mays, III) in view of Wei (US 20190091574 A1) in further view of Fujioka et al. (US 20140221094 A1, hereinafter Fujioka) in further view of Giannotti et al. (US 20180321843 A1, hereinafter Giannotti).

As to claim 10, Mays, III as modified by Wei and Fujioka discloses the method method according to claim 1, however neither Mays, III nor Wei nor Fujioka appear to explicitly disclose a limitation further comprising: 
receiving a location restoration operation on the temporary entry control; 
acquiring the second location at which the temporary entry control is located; and 
resuming displaying of the temporary entry control at the first location from the second location when the second location is a customized location.
Giannotti teaches further comprising: 
receiving a location restoration operation on the layout (“Menu or other operating system/application navigation options may also be presented in the top portion 308. For example, a preset button 310 is illustrated in FIGS. 3A and 3B. The preset button may be selected in order to revert the user interface to a preset arrangement/size of application interfaces and/or to set a current layout as a preset. For example, different selection mechanisms of the preset button may provide different actions (e.g., a short tap/click and release may revert the user interface to a previously-stored or default preset layout, while a long press may store a current layout as a user-defined preset layout),” Giannotti paragraph 0052); 
acquiring the second location at which a UI element is located (“Menu or other operating system/application navigation options may also be presented in the top portion 308. For example, a preset button 310 is illustrated in FIGS. 3A and 3B. The preset button may be selected in order to revert the user interface to a preset arrangement/size of application interfaces and/or to set a current layout as a preset. For example, different selection mechanisms of the preset button may provide different actions (e.g., a short tap/click and release may revert the user interface to a previously-stored or default preset layout, while a long press may store a current layout as a user-defined preset layout),” Giannotti paragraph 0052); and 
resuming displaying of the UI element at the first location from the second location when the second location is a customized location (“Menu or other operating system/application navigation options may also be presented in the top portion 308. For example, a preset button 310 is illustrated in FIGS. 3A and 3B. The preset button may be selected in order to revert the user interface to a preset arrangement/size of application interfaces and/or to set a current layout as a preset. For example, different selection mechanisms of the preset button may provide different actions (e.g., a short tap/click and release may revert the user interface to a previously-stored or default preset layout, while a long press may store a current layout as a user-defined preset layout),” Giannotti paragraph 0052).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mays, III to display a selectable element to return controls to a default location as taught by Giannotti. One would have been motivated to make such a combination so that the user could easily go back to the default layout without having to manually move the controls back to their default locations thus reducing steps for the user.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mays, III et al. (US 20150182856 A1, hereinafter Mays, III) in view of Wei (US 20190091574 A1) in further view of Fujioka et al. (US 20140221094 A1, hereinafter Fujioka) in further view of Ge (US 20210008450 A1) in further view of Joskowicz et al. (US 5669006, hereinafter Joskowicz) in further view of Khosropour et al. (US 20140108936 A1).

As to claim 12, Mays, III as modified by Wei, Fujioka, Ge and Joskowicz discloses the method according to claim 7, however neither Mays, III nor Wei nor Fujioka nor Ge nor Joskowicz appear to explicitly disclose a limitation further comprising: 
displaying a reset interface when there is an overlapping region between a first region of the temporary entry control and a second region of another control, the reset interface comprising a reset control for displaying a priority; 
determining, in response to a reset operation on the reset control, whether a first display priority of the temporary entry control is higher than a second display priority of the another control; 
resetting the first display priority to a third display priority when the first display priority is higher than the second display priority, the third display priority being lower than the second display priority; and 
resetting the first display priority to a fourth display priority when the first display priority is lower than the second display priority, the fourth display priority being higher than the second display priority, wherein the first region is a display region of the temporary entry control on the virtual environment picture, and the second region is a display region of the another control on the virtual environment picture.
Khosropour teaches a limitation further comprising: 
displaying a reset interface when there is an overlapping region between a first region of a UI element and a second region of another UI element, the reset interface comprising a reset control for displaying a priority ("Functional regions may be moved around and re-arranged by the user, similar to the manner in which windows are moved (e.g., dragging). One or more functional regions may overlap... In some embodiments, the user interaction application enables the user to tap on any overlapped widget to bring it to the front of a stack of widgets or enables the user to send widgets to the back of the stack," Khosropour paragraph 0165, can select a widget to bring it to the front of an overlapping stack (i.e., resetting the display priority); 
determining, in response to a reset operation on the reset control, whether a first display priority of the UI element is higher than a second display priority of the another UI element ("Functional regions may be moved around and re-arranged by the user, similar to the manner in which windows are moved (e.g., dragging). One or more functional regions may overlap... In some embodiments, the user interaction application enables the user to tap on any overlapped widget to bring it to the front of a stack of widgets or enables the user to send widgets to the back of the stack," Khosropour paragraph 0165, if a widget is at the front of the stack is will be moved to the back or vice versa (i.e., determining the priority of the widget relative to other widgets and performing an action)); 
resetting the first display priority to a third display priority when the first display priority is higher than the second display priority, the third display priority being lower than the second display priority ("Functional regions may be moved around and re-arranged by the user, similar to the manner in which windows are moved (e.g., dragging). One or more functional regions may overlap... In some embodiments, the user interaction application enables the user to tap on any overlapped widget to bring it to the front of a stack of widgets or enables the user to send widgets to the back of the stack," Khosropour paragraph 0165, if a widget is at the front of the stack it will be moved to the back (i.e., setting a new priority that is lower than the display priority of what was previously obscured)); and 
resetting the first display priority to a fourth display priority when the first display priority is lower than the second display priority, the fourth display priority being higher than the second display priority, wherein the first region is a display region of the UI element on the virtual environment picture, and the second region is a display region of the another UI element on the virtual environment picture ("Functional regions may be moved around and re-arranged by the user, similar to the manner in which windows are moved (e.g., dragging). One or more functional regions may overlap... In some embodiments, the user interaction application enables the user to tap on any overlapped widget to bring it to the front of a stack of widgets or enables the user to send widgets to the back of the stack," Khosropour paragraph 0165, if a widget is at the back of the stack it will be moved to the front (i.e., setting a new priority that is higher than the display priority of what was previously overlaid)).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mays, III to display allow the user to manually determine display priorities as taught by Khosropour. One would have been motivated to make such a combination so that the user could have better control to manually correct display priorities in a situation where the determined priorities based on frequency of use are incorrect thus resulting in less frustration for the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10521854 B1 to Andrizzi et al. discloses selection and display of custom user interface controls where the position of UI controls can be customized via a user drag and drop;
US 20130033436 A1 to Brinda et al. discloses an electronic device, controlling method thereof and computer program product that provides hints to the user that a drag operation on certain UI elements is possible;
US 20120220372 A1 to Cheung et al. discloses presenting buttons for controlling an application where the layout of a virtual controller pad for a game is customizable by the user;
US 20190324610 A1 to Green et al. discloses customizing a GUI based on user biometrics where a revert button can be activated in order to revert a customized UI layout back to a default layout;
US 20160093143 A1 to Lamb et al. discloses a method and system for a gaming system user interface was a layout of the gaming interface can be customized via a user’s drag and drop;
US 20110009195 A1 to Porwal discloses a configurable representation of a virtual button on a game controller touch screen where positions and sizes of virtual controls of a game can be modified by the user via a drag and drop action;
US 20130005469 A1 to Selim discloses a dual screen game module where displayed virtual controls for a game can be moved to a custom position by a drag and drop action; and
US 20140315636 A1 to Zarfati et al. discloses method for enabling usage of a computerized mobile device as a game graphical user interface for an application game where a UI layout for a game can be customized.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171